ATTACHMENT III STOCK OPTIONS PLAN FOR EMPLOYEES BRF S.A. 1 Índice Geral Plan General Guidelines 3 Plan 4 1. Plan Objectives 5 2. Definitions 5 3. Shares Purchase Option Plan 7 3.1. Eligibility 7 3.2. Granting of Options 7 3.3. Grace Period of the Shares Purchase Option Plan ( Vesting ) 8 4. Additional Shares Purchase Option Plan 9 4.1. Eligibility 9 4.2. Granting of Options 9 4.3. Grace Period of the Additional Shares Purchase Option Plan ( Vesting ) 11 5 Plan Management 12 6. Actions 14 7. Maximum Validity Term for the Exercise of Options 14 8. Negotiation of Options and Shares 15 9. Exercise of Options 15 10. Option Price of Options and Payment Method 16 11. Dismissal, Retirement, Permanent Invalidity or Death 17 12. Society Restructure and Change in Number of Shares 18 13. Miscellaneous 18 2 Plan General Guidelines In order to offer an investment opportunity for the directors, statutory or not and others (“Beneficiaries ”), of BRF S.A. (the “Company”) by increasing the level of attracting, retaining and motivating them, aligning the interests of Beneficiaries, shareholders and investors, it is implemented the stock options plan (the “ Stock Options Plan for employees ”) in conjunction with an additional Shares purchase plan by the Beneficiaries with Options parity (the “ Additional Stock Options Plan for employees ”), together with the Stock Options Plan for employees the “Plan”, which shall comply with the following General Guidelines: 1. Objectives. The Plan shall have the following objectives: (a) attract, retain and motivate the Beneficiaries, (b) generate value for the Company´s shareholders, and (c) support the vision of “owner”, (d) alignment between Beneficiaries and shareholders over the long term. 2. Eligible Beneficiaries. The directors, statutory or not, and others of the Company and/or its Subsidiaries may be elected as beneficiaries of the Option grants pursuant to the Plan, (the “ Beneficiaries ”). 3. Grant. Subjected to the approval of the Board of Directors on granting any Options facing legal, statutory or limited restrictions established by this Plan, the Options grant by the Plan shall be: (a) ordinary – annually promoted for its Beneficiaries based on the achievement of results by the Company; and (b) extraordinary – up to 3 (three) extraordinary deliberations in a fiscal year for each plan, as previously defined by the Board of Directors on a selection and retention proposal for Beneficiaries resulted from new hires or promotions. The granting of the Additional Stock Options Plan to its Beneficiaries shall be based on the proportion between the amount expended by the Beneficiary to acquire Shares of the Company on stock exchange market in which the Company negotiates its Shares and the value of the Profit Sharing ( PR ), hiring bonus and other receivables (excluding salary) authorized by the Board of Directors, received by the Beneficiary of the Company and/or its Subsidiaries in the year of the Shares purchase. 3 4. Option. The Beneficiary shall be granted options to purchase or subscribe Shares (“ Options ”). Each Option shall grant its holder the right to subscribe for a new Share or the purchase of a Share held in treasury. 5. Term. The Plan shall enter into force from the date of its adoption by the Company General Meeting, and shall be effective for a period of 5 (five) years. 6. Plan Management. The Plan shall be managed by the Board of Directors of the Company, within the limits set out in these General Guidelines and applicable law. It is granted to the Board of Directors to use the People Committee of Executives to support in the Plan management. The Board of Directors shall have, among others, the power to: (a) appraise and approve the recommendations as to the Beneficiaries and the number of Options granted in each grant; (b) guarantee compliance with the rules of the Plan, and judge exceptional cases not provided for therein; (c) monitor the Plan operation, market practice and legislation, being able to change the rules applicable to the Plan described below, always within the limits established by the applicable law and the General Guidelines;(d) approve increases in the social capital of the Company, within the limit of authorized capital and/ or negotiate privately with Shares held in treasury to comply with obligations set forth herein;(e) change every year, the number of Options granted and not yet exercised; and (f) report to the market, CVM, SEC and BM&FBovespa the necessary information about the Plan. 7. Decrease Limit. The Plan shall grant Options to Beneficiaries depending on the results achieved by the Company, being, however, that the Options granted by the Plan at any time shall not exceed, in aggregate, the maximum limit of 2,5% (Two point five) of the total number of Sha res. Plan 4 1. Plan Objectives. 1.1. This Plan aims at establishing rules for the Beneficiaries of the Company, who subject to certain conditions, are able to purchase Shares by granting of Options, in order to: (a) Align interests of Beneficiaries, shareholders and investors; (b) Design the vision and long-term commitment between the Beneficiaries and the Company; (c) Encourage the vision of “owner” of the Beneficiaries; (d) Attract, retain and motivate the beneficiaries of the Company, and (e) Generate value for shareholders. 2. Definitions. 2.1. The following terms used in capital letters hereunder either in singular or plural shall have the following definitions: (a) Share – These are nominal common shares which represent the social capital of the Company. (b) Parity Shares – These are Shares purchased by the Beneficiaries for participation in the Additional Stock Options Plan considering authorized receivables. (c) Beneficiary – This is the director, statutory or not, and others of the Company and/or Subsidiaries, to whom Options may be granted. (d) Committee – This is the Committee constituted by the Board of Directors to assist in the Plan management. (e) Board of Directors – This is the Board of Directors, composed of members appointed by the Company General Meeting. 5 (f) Grant Agreement – This is the individual agreement entered between the Company and the Beneficiary which shall govern, particularly and specifically, the terms and conditions of Options granted to the latter under this Stock Options Plan for employees. (g) Additional Stock Options Agreement – This is the agreement entered between the Company and the Beneficiary which shall govern, particularly and specifically, the terms and conditions of Options granted under the Additional Shares Purchase Option Plan. (h) Subsidiary – This is every and each society in which the Company holds rights that ensure priority in the company decision making process; and/or power to elect a majority of its management; and/or power to run the company´s businesses. (i) General Guidelines – These are guidelines submitted and approved by the General Meeting which shall be complied by the Board of Directors and Committee, if formed, for the period of the Plan management. (j) Notice of Option - This is the notice of the Beneficiary´s intention to exercise Due Options. (k) Option Price – This is the amount to be paid in national currency for the exercise of each Option and shall be calculated in accordance with item 10. (l) Option – This is the possibility of the Beneficiary to subscribe or purchase Shares at the Option Price. Each Option grants to its holder the contingent right to subscribe and/or purchase one (1) Share, upon the exercise of the Due Option. (m) Due Option – This is the option that met the conditions necessary to exercise preemptive subscription and/or purchase right of Shares, therefore they are able to be exercised. (n) Plan – This is the Stock Options Plan for employees in combination with Additional Stock Options Plan for employees managed by the Board of Directors and Committee, if formed, within the limits set forth by the applicable law and the General Guidelines. (o) Stock Options Plan for employees– This is the plan to grant Options, based on results achieved by the Company. (p) Additional Stock Options Plan for employees – This is the plan to grant Options to the Beneficiary by the Company based on the results achieved by the Company, the award of which is based on a parity relationship with the Shares purchased by such Beneficiary at the stock market in which the Company negotiates its Shares. 6 (q) Company – Is the BRF S.A. (r) Authorized receivables – This is regarding the Profit Sharing (PR), hiring bonus and other receivables (excluding salary) authorized by the Board of Directors to acquire Parity Shares as for Additional Stock Options Plan received by Beneficiaries. 3. Stock Options Plan for employees 3.1. Eligibility. 3.1.1. Beneficiaries shall be eligible to take part in the Stock Options Plan for employees. 3.1.2. In order to dispel any doubt, eligibility to take part in Shares Purchase Option Plan does not represent: (a) any warrant to granting of Options, which shall depend on the results achieved by the Company, as established by the Board of Directors, and the appreciation of the Company´s business; (b) any equality or analogy obligation between the Beneficiaries of the same hierarchical position, and (c) any guarantee of stability to the position held by the Beneficiary. 3.1.3. Each Beneficiary must sign a participation agreement to the Stock Options Plan for employees agreeing with all terms and conditions of the Plan. 3.2. Granting of Options. 3.2.1. Ordinary Grant: Yearly, between February and May each year, the Board of Directors shall agree on the Beneficiaries on whose behalf options under the Stock Options Plan shall be granted, the Option Price of each Option and the conditions of its payment, terms and conditions of exercise of each Option and any other conditions related to such Options. 3.2.1.1. Extraordinary Grant: up to 3 (three) extraordinary deliberations in a fiscal year for each plan, as previously defined by the Board of Directors on a selection and retention proposal for Beneficiaries resulted from new hires or promotions shall be granted Options according to the Stock Options Plan to its Beneficiaries mentioned. 7 3.2.1.2. The granting of Options shall be based on (a) the achievement yearly by the Society of effective results and (b) the valuation of the Company´s business. 3.2.1.3. In order to dispel any doubt, there shall be no warrant for the annual grant of Options, which shall depend, among other factors, on the economic-financial feasibility of the annual grant of Options.
